Title: From Simeon DeWitt to Jonathan Trumbull, Jr., 4 June 1783
From: DeWitt, Simeon
To: Trumbull, Jonathan, Jr.


                  
                     Sir
                     Philadelphia June 4: 1783
                  
                  I have mentioned the business on which I came to this place to some of the members of Congress They see no impropriety in the permission I intend ask for publishing a map of the seat of War, but think it necessary before I make my request to have the Commander in Chiefs approbation or sentiments on the subject, And altho it is an affair that in all probability will take place after the dissolution of the present Military establishment Yet till that time it would be stepping over the discipline to which all who belong to an Army ought to remain subject as long as it has an existence for anyone to receive orders without the concurrence of the person under whose immediate direction he is placed.  I was fully aware of this before I left Head Quarters but thought I could make a more urgent application to His Excellency after having recieved it in my power to mention the necessity of it as the opinion of Members of Congress—My request therefore is that you will be so good as to mention those things to the General and beg of him to communicate his mind on the subject—I shall esteem it a great favor if you will write to me by the very first opportunity As I must of necessity remain here till I recieve your answer—I shall find any Letters directed to me at the sign of the Bear, between Race and Vine in second street. or at the Post office if sent by the post—I delivered Your Letter to Mr Burrall And likewise the Generals to the persons to whom they were respectively directed—I must repeat my request that You will not forget to write to me as soon as you can I wish to make my continuance i.e. my Expences here as short as possible.  I am Sir Your Most Obedient & Very humble servant
                  
                     S: DeWitt
                     
                  
               